

Exhibit 10.3


SEPARATION AGREEMENT AND GENERAL RELEASE




This SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) is made as of this
30th day of December 2005 by and between MEDIALINK WORLDWIDE INCORPORATED, a
Delaware corporation, having an address at 708 Third Avenue, New York, New York
(“Medialink”), and J. GRAEME McWHIRTER, with an address of 22 Eglantine Avenue,
Pennington, New Jersey (“McWhirter”).


NOW, THEREFORE, in consideration of the mutual promises and covenants
hereinafter set forth, the parties agree as follows:


1.  McWhirter’s Employment with Medialink will terminate effective at the close
of business on December 31, 2005 (the “Effective Date”). McWhirter shall resign
as an officer and director of Medialink and its subsidiaries as of the Effective
Date.


2.  McWhirter acknowledges that he fully understands the terms and implications
of this Agreement.


3.  McWhirter has carefully considered other alternatives to executing this
Agreement and has decided that he will execute this Agreement.


4.  McWhirter understands that he will have up to twenty-one (21) days from the
date hereof to review and execute this Agreement and that he shall have the
right, within seven (7) days after his execution of this Agreement, to revoke
same unless such right is waived by McWhirter.


5.  McWhirter further recognizes that he executes this Agreement voluntarily and
acknowledges that he has discussed this Agreement and the terms hereof with
Charles Crow, Esq., his legal advisor. McWhirter further acknowledges that he
has a full and thorough knowledge of the legal significance of this Agreement.


6.  In consideration for McWhirter signing and adhering to the terms and
conditions of this Agreement and in consideration for certain consulting
services and other obligations as specified below, McWhirter will, commencing on
Medialink’s next regularly scheduled payroll date after the expiration of the
seven (7) day revocation period pursuant to Section 4 hereof, receive the
following:


(a)  One Hundred Seventy-Nine Thousand Six Hundred Eight and 56/100
($179,608.56) Dollars (the “Consulting Payment”). Such Consulting Payment will
be payable in twelve semi-monthly installments of Fourteen Thousand Nine Hundred
Sixty-Seven and 38/100 ($14,967.38) Dollars, in accordance with Medialink’s
normal payroll schedule, through the period ending June 30, 2006 (the period
from the Effective Date through June 30, 2006 hereinafter referred to as the
“Consulting Period”) in consideration for the provision of certain consulting
services as follows;



--------------------------------------------------------------------------------


 

i.  
Within ten (10) days of the date hereof, McWhirter shall deliver a written
report to Medialink reasonably detailing his activities on behalf of Medialink
and shall be available to provide additional information and advice on the
matters for which he has had responsibility during the term of his employment
with Medialink;

ii.  
From the Effective Date to and including June 30, 2006, McWhirter shall continue
to provide information and advice to Medialink regarding (a) all matters in
which he had responsibility prior to the Effective Date; and (b) the search for
a successor to McWhirter as CEO of Teletrax, including interviews, general
advice, etc. and transition with such new CEO; and

iii.  
Such other services as Medialink shall reasonably request of McWhirter with
regard to any transitional activities and any other activities in the
furtherance of Medialink’s business.



During the Consulting Period, Medialink shall pay all necessary and reasonable
costs of consultant in providing such services, including but not limited to,
the attorneys’ fees associated with negotiating this Agreement, any subsequent
agreement and any future consulting agreement, provided that in no event shall
such legal fees exceed $5,000 in the aggregate. Medialink further agrees to
provide McWhirter with, and access to, the reasonably necessary resources
required for McWhirter to provide the consulting services during the Consulting
Period.


(b)  One Million Four Hundred Eighty-Two Thousand Two Hundred Fifty-Nine and
92/100 (1,482,259.92) Dollars (the “Severance Payment”). Such Severance Payment
shall be payable over the four and one-half year period from July 1, 2006
through December 31, 2010 (the period from July 1, 2006 through December 31,
2010 hereinafter referred to as the “Severance Period”) as follows:



i.  
One Hundred Seventy-Nine Thousand Six Hundred Eight and 56/100 ($179,608.56)
Dollars payable in twelve semi-monthly installments of Fourteen Thousand Nine
Hundred Sixty-Seven and 38/100 ($14,967.38) Dollars, in accordance with
Medialink’s normal payroll schedule, during the period July 1, 2006 through and
including December 31, 2006;

ii.  
Three Hundred Ninety Thousand Seven Hundred Ninety-Five and 41/100 ($390,795.41)
Dollars payable in twenty-four semi-monthly installments of Sixteen Thousand Two
Hundred Eighty-Three and 14/100 ($16,283.14) Dollars, in accordance with
Medialink’s normal payroll schedule, during the period January 1, 2007 through
and including December 31, 2007;

iii.  
Three Hundred Forty-Seven Thousand Three Hundred Seventy-Three and 70/100
($347,373.70) Dollars payable in twenty-four semi-monthly installments of
Fourteen Thousand Four Hundred Seventy-Three and 90/100 ($14,473.90) Dollars, in
accordance with Medialink’s normal payroll schedule, during the period January
1, 2008 through and including December 31, 2008;

iv.  
Three Hundred Three Thousand Nine Hundred Fifty-One and 98/100 ($303,951.98)
Dollars payable in twenty-four semi-monthly installments of Twelve Thousand Six
Hundred Sixty-Four and 67/100 ($12,664.67) Dollars, in accordance with
Medialink’s normal payroll schedule, during the period January 1, 2009 through
and including December 31, 2009; and

v.  
Two Hundred Sixty Thousand Five Hundred Thirty and 27/100 ($260,530.27) Dollars
payable in twenty-four semi-monthly installments of Ten Thousand Eight Hundred
Fifty-Five and 43/100 ($10,855.43) Dollars, in accordance with Medialink’s
normal payroll schedule, during the period January 1, 2010 through and including
December 31, 2010;




--------------------------------------------------------------------------------


(c)  Immediate vesting of all Medialink stock options now held by McWhirter. All
stock options held by McWhirter may be exercised only until the earlier of (i)
their expiration date or (ii) December 31, 2006. All stock options not exercised
by such date will thereafter no longer be exercisable; and


(d)  In the event McWhirter elects to continue to participate in the
hospitalization, group health benefit, group term life insurance and disability
plans of Medialink, then McWhirter shall be entitled to continue in such plans
on the same terms and conditions as immediately prior to the Effective Date, for
the period ending on the earlier of (i) December 31, 2006 or (ii) the date that
he becomes eligible for similar coverage through a new employer. McWhirter
acknowledges that after the Effective Date his continuing participation in
Medialink’s hospitalization and group health benefit plans shall be pursuant to
COBRA. In the event that McWhirter continues to remain eligible for Medialink’s
hospitalization and group health benefit plans under COBRA beyond December 31,
2006, then McWhirter’s continuing participation beyond such date shall be at
McWhirter’s sole cost and expense.


All payments referenced herein are gross amounts and shall be paid on a net
amount after all applicable deductions and shall be paid only on the condition
that McWhirter executes this Agreement, does not revoke same, and adheres to its
terms. All payments referenced herein shall be payable regardless of Employee’s
death or disability.


7.  McWhirter acknowledges that he was paid his accrued and unpaid salary and
any bonuses to which he was entitled through the Effective Date and is not
entitled to any further payments for same.


8.  As a condition to McWhirter’s receiving the payments referenced above and as
a further material inducement for Medialink to enter into this Agreement:


(a)  McWhirter agrees that upon the delivery of this Agreement from Medialink to
McWhirter, McWhirter shall deliver all Medialink Property, as hereinafter
defined, in his custody or possession to Medialink or its representatives, and
McWhirter represents and warrants that no such Medialink Property or copies
thereof have been retained by him, any of his representatives or any person,
firm or corporation owned or controlled by him or delivered to any third party.
The term “Medialink Property” as used herein means any and all confidential or
proprietary materials belonging to Medialink which are in McWhirter’s
possession, including but not limited to books, records, files, documents,
accounting or financial records, statements, reports, equipment, computer
hardware, computer software, programs, contact lists, information/customer data
and files (hardcopies and electronic), any proprietary information or data of
Medialink in any format and any and all copies thereof, hard drive disks, keys
to McWhirter’s offices and files, computer passwords provided by Medialink to
McWhirter, passwords established by McWhirter on Medialink hardware and
passwords established by McWhirter on any file containing Medialink information.
Notwithstanding the foregoing, McWhirter shall be permitted to retain the cell
phone/PDA (make: Palm, model: Treo 650) and laptop computer (make: IBM, model:
T43, serial #: L3-AD598) that were used by McWhirter immediately prior to the
Effective Date; provided however, that such equipment shall be subject to review
by Medialink’s IT personnel to ensure that all Medialink Property has been
permanently removed.



--------------------------------------------------------------------------------


(b)  McWhirter acknowledges that the principal business of Medialink is
providing video and audio production and satellite and other distribution
services to television and radio stations and Internet sites for corporations
and other organizations seeking to communicate their news to the public;
corporation communications consultation and production primarily employing audio
and video capabilities; distribution of public relations text, audio and video
to news media and the general public via satellite, streaming media, cassette,
wire or other means; distribution of press releases by the Internet, mail and
facsimile; the maintenance of databases of media contacts for and on behalf of
clients; providing closed-captioned text and associated streaming video clips;
electronic tracking of watermark embedded materials that are distributed or
broadcast for the purpose of reporting such broadcast or distribution; and such
other businesses as Medialink may conduct from time to time (the “Business”).
McWhirter acknowledges that he has acquired confidential information concerning
Medialink and the Business and that, among other things, his knowledge of the
Business was enhanced through his employment by Medialink. McWhirter
acknowledges that such information is of great value to Medialink, is the sole
property of Medialink, and was acquired by him in confidence.


(c)  McWhirter agrees that he will not, at any time, now or hereafter, use,
reveal, divulge or make known to any person, any information which is treated as
confidential by Medialink and not otherwise in the public domain, except as
required by law.


(d)  McWhirter acknowledges that it is reasonably necessary for the protection
of Medialink that McWhirter agrees, and, accordingly, McWhirter does hereby
agree, that he will not, directly or indirectly, in the entire world, at any
time during the three-year period from the Effective Date (the “Restricted
Period”):


i.  engage in the Business for his account or render any services that
constitute engaging in the Business, in any capacity to any entity; or become
interested in any entity engaged in the Business either on his own behalf or as
an officer, director, stockholder, partner, principal, consultant, associate,
employee, owner, agent, creditor, independent contractor, or co-venturer of any
third party or in any other relationship or capacity; or


ii.  solicit, directly or indirectly, employ or engage, or cause to authorize,
directly or indirectly, to be employed or engaged, for or on behalf of himself
or any third party, any employee, representative or agent of Medialink;
provided, however, that the mere employment or engagement of an employee,
representative or agent of Medialink by an entity associated with McWhirter
shall not be deemed a breach of this provision; provided, that (i) McWhirter has
not, directly or indirectly, solicited, or acted upon a contact from, or
directed others to act upon a contact from, such employee, representative or
agent; and (ii) McWhirter had no involvement in the hiring or engagement of such
employee, representative or agent; and (iii) the entity associated with
McWhirter has more than 100 employees at the same location as McWhirter; and
(iv) such employee, representative or agent does not report, directly or
indirectly, to McWhirter; or



--------------------------------------------------------------------------------


iii.  solicit for services that are competitive with the Business, directly or
indirectly, on behalf of himself or any third party, any client or vendor of
Medialink and its affiliates; or


iv.  have an interest as an owner, lender, independent contractor, co-venturer,
partner, participant, associate or in any other capacity, render services to or
participate in the affairs of, any business which is competitive with, or
substantially similar to, the Business of Medialink and its affiliates as
presently conducted and as may be conducted by Medialink during the Restricted
Period.


9.  The restrictions in Section 8(d) shall not be construed to prevent McWhirter
from (i) owning, directly or indirectly, in the aggregate, an amount not
exceeding two (2%) percent of the issued and outstanding voting securities of
any class of any corporation whose voting capital stock is traded on a national
securities exchange or in the over-the-counter market; or (ii) rendering
services for news organizations, or public relations departments or public
relations agencies; or (iii) acting as a news reporter or manager for an entity
whose primary function is journalism; or (iv) acting as a member of the internal
public relations staff of any corporation or entity who performs services for
only that corporation or its affiliates, including parent corporations,
subsidiaries, and joint ventures; or (v) acting as an account executive or
manager at a public relations agency directly serving that agency’s clients.
Notwithstanding the prior sentence, however, McWhirter may not, render services,
directly or indirectly, (i) for any organization, department, or affiliate of
such news organizations, corporate public relations departments, or public
relations agencies, whose primary purpose is to provide the production and
distribution of video or audio news releases that are competitive with, or
substantially similar to, the Business; or (ii) for any organization,
department, or affiliate of such news organizations, corporate public relations
departments, or public relations agencies, whose primary purpose is to provide
closed-captioned text and associated streaming video clips services that are
competitive with or substantially similar to the Business; or (iii) for any
organization, department, or affiliate of such news organizations, corporate
public relations departments, or public relations agencies, whose primary
purpose is to provide watermarking and/or detection services that are
competitive with, or substantially similar to, the Business.


10.  If McWhirter breaches, or threatens to commit a breach of, any of the
provisions of Section 8 (the “Restrictive Covenants”), Medialink shall have the
right and remedy to require McWhirter to account for and pay over to Medialink
all compensation, profits, monies, accruals, increments or other benefits
(collectively, “Benefits”) derived or received by him as the result of any
transactions constituting a breach of the Restrictive Covenants, and McWhirter
shall account for and pay over such Benefits to Medialink. In addition, if
McWhirter breaches or threatens to commit a breach of any of the Restrictive
Covenants, Medialink shall have the right to purchase from McWhirter his vested
stock options for the book value of the shares of Common Stock underlying such
vested options less the exercise price of such vested options; provided,
however, that in no event shall money be due from McWhirter upon the purchase by
Medialink of McWhirter’s vested stock options pursuant to this sentence.
Medialink may, upon ten (10) days’ written notice to McWhirter, set off any
amounts due it under this Section 10 against any amounts owed to McWhirter by
Medialink. In addition, McWhirter agrees that any breach or threatened breach by
him of Section 8 of this Agreement shall entitle Medialink, in addition to all
other legal remedies available to it, to apply to any court of competent
jurisdiction to enjoin such breach or threatened breach without posting a bond
or showing special damages. In the event that any of the restrictions contained
in this Agreement shall be deemed to be unenforceable by reason of the extent,
duration or geographical scope thereof, or otherwise, then after such
restrictions have been reduced so as to be enforceable, in its reduced form such
provisions shall then be enforceable in the manner contemplated hereby.



--------------------------------------------------------------------------------


11.  McWhirter further agrees and understands that failure to adhere to the
terms and conditions of this Agreement, including but not limited to the
provisions of Section 8 of this Agreement, as well as any action commenced by
him against the Medialink Parties (as defined in Section 12), other than to
enforce the terms of this Agreement, shall upon ten (10) days’ written notice to
McWhirter and McWhirter’s failure during such period to cure the breach to
Medialink’s reasonable satisfaction, immediately void Medialink’s obligation to
pay the amounts set forth above, and any and all monies and/or benefits provided
for herein to McWhirter and shall require immediate repayment by McWhirter of
the value of all consideration paid or provided to McWhirter by Medialink
pursuant to this Agreement, and shall further require McWhirter to pay
Medialink’s reasonable costs and attorneys’ fees in defending or prosecuting
such action.


12.  (a)McWhirter hereby stipulates, agrees, and understands that in
consideration of the payments set forth in Section 6 above, that being good and
valuable consideration, McWhirter hereby acting of his own free will,
voluntarily and on behalf of himself, his heirs, administrators, executors,
successors, and assigns (collectively, the “McWhirter Parties”), releases
Medialink, its subsidiaries, affiliates, directors, officers, members,
employees, attorneys, representatives, and agents and each of them and their
predecessors, successors and assigns (collectively, the “Medialink Parties”)
from any and all debts, obligations, claims, demands, judgments or causes of
action of any kind whatsoever in tort, contract, by statute, or on any other
basis for compensatory, punitive or any other damages, expenses, reimbursements
or costs of any kind, including but not limited to any and all claims, demands,
rights, and/or causes of action arising out of an alleged breach of any
employment agreement whether written or oral, or relating to purported
employment discrimination or violations such as Civil Rights violations,
including, but not limited to, those arising under Title VII of the Civil Rights
Act of 1964 (42 U.S.C. section 2000e, et seq.), the Civil Rights Act of 1991,
the Civil Rights Act of 1866 and 1871 (42 U.S.C. sections 1981 and 1983),
Executive Order 11246 as amended, the Age Discrimination in Employment Act of
1967 (29 U.S.C. section 621, et seq.), the Equal Pay Act of 1963 (29 U.S.C.
section 26(d)(1), the Rehabilitation Act of 1973 (29 U.S.C. section 701-794),
the Americans with Disabilities Act (ADA), the New York Human Rights Law, Exec.
Law, CH. 118, Art. 15, section 290, et seq. or any other applicable federal,
state or local employment discrimination statute or ordinance which McWhirter
might have or assert against any of the Medialink Parties: (1) by reason of his
relationship or dealings with Medialink or the Medialink Parties or the
termination of said relationship and all circumstances related thereto; or (2)
by reason of any other matter, cause or thing whatsoever, from the first date of
employment to the date of execution of this Agreement.



--------------------------------------------------------------------------------


(b) Medialink hereby stipulates, agrees, and understands that in consideration
of the obligations undertaken herein by McWhirter, that being good and valuable
consideration, Medialink hereby acting of its own free will, voluntarily and on
behalf of itself and the Medialink Parties, releases McWhirter and the McWhirter
Parties, from any and all debts, obligations, claims, demands, judgments or
causes of action of any kind whatsoever in tort, contract, by statute, or on any
other basis for compensatory, punitive or any other damages, expenses,
reimbursements or costs of any kind, including but not limited to any and all
claims, demands, rights, and/or causes of action arising out of the relationship
between McWhirter and the Medialink Parties, which the Medialink Parties might
have or assert against any of the McWhirter Parties: (1) by reason of
McWhirter’s relationship or dealings with the Medialink Parties or the
termination of said relationship and all circumstances related thereto; or (2)
by reason of any other matter, cause or thing whatsoever, from the first date of
employment to the date of execution of this Agreement.


13.  McWhirter represents and agrees that he has not filed any lawsuits or
demands for arbitration against Medialink, or filed or caused to be filed any
charges or complaints against Medialink with any municipal, state or federal
agency charged with the enforcement of any law. Pursuant to and as part of
McWhirter’s release of Medialink as set forth above, McWhirter agrees to the
fullest extent permitted by law, not to sue, or file a charge, complaint,
grievance or demand for arbitration against Medialink in any forum or assist or
otherwise participate willingly or voluntarily in any claim, arbitration, suit,
action, investigation or other proceeding of any kind which relates to any
matter that involves Medialink, and that occurred up to and including the date
of his execution of this Agreement, unless required to do so by law. To the
extent any such action may be brought by a third party, McWhirter expressly
waives any claim to any form of monetary or other damages, or any other form of
recovery or relief in connection with any such action.


14.  Medialink acknowledges that McWhirter may make an application for
unemployment benefits and Medialink agrees not to contest or object to same,
provided that such application is truthful and accurate.


15.  The parties agree that a press release will be prepared and filed
announcing McWhirter’s resignation as an officer and director of Medialink. Such
press release shall be subject to the prior review and approval of McWhirter,
which approval shall not be unreasonably withheld. Medialink agrees that, other
than the disclosure in such press release and any similar disclosure required to
be made by Medialink and any other disclosures required by law, rule or
regulation, it will make no disclosures concerning McWhirter’s employment or
other information regarding McWhirter, except to state that pursuant to
Medialink policy it can only confirm employment, job title, dates of service,
rate of pay or to disclose other information as required by law.


16.  Medialink and McWhirter agree that confidentiality is a material condition
of this Agreement. McWhirter agrees not to disclose or make reference to the
terms of this Agreement without prior written consent of Medialink, except as
required by law, or to his attorney or his immediate family. McWhirter further
understands and agrees that he shall not hereafter contact or communicate with
employees of Medialink, other than Kenneth Torosian, with regard to the subject
matter of this Agreement, other than solely for the provision of consulting
services during the Consulting Period. Nothing herein shall preclude McWhirter
from discussing in general terms his duties and responsibilities while at
Medialink. McWhirter acknowledges that Medialink will file all appropriate
securities filings with regard to the termination of McWhirter’s employment
relationship with Medialink.



--------------------------------------------------------------------------------


17.  McWhirter further agrees that in any and all conversations and writings
regarding the Medialink Parties, McWhirter shall make no negative statements
concerning any aspect of the business of Medialink or concerning any of the
Medialink Parties. Medialink stipulates and agrees that in any and all future
conversations, writings and inquiries, and in all recommendations in reference
to McWhirter, Medialink shall make no negative or derogatory statements
regarding McWhirter.


18.  McWhirter further understands and agrees that he shall not assist or
participate in any action brought against the Medialink Parties, but that he
shall cooperate with the Medialink Parties in the defense of any such actions
against the Medialink Parties of which he has knowledge by virtue of his
employment with the Medialink Parties, subject to the requirements of his
subsequent employment and fair compensation for his time and reimbursement of
his reasonable expenses incurred in complying with this section, except that
this section shall not be construed to prohibit him from complying with validly
issued subpoenas.


19.  McWhirter acknowledges that, other than as expressly set forth herein, he
has no entitlement to severance pay or any benefit resulting from the
termination of his relationship with Medialink. McWhirter further understands
that his receiving the consideration set forth in this Agreement is conditional
upon his signing and not revoking this Agreement and complying with the terms
and provisions hereof.


20.  This Agreement does not constitute an admission of misconduct or liability
by any of the parties. This Agreement may be introduced in any proceeding to
enforce its provisions.


21.  If any provision, or portion thereof, of this Agreement is determined to be
invalid under applicable statute or rule of law, only such provision, and only
to the extent determined to be invalid, shall be deemed omitted from this
Agreement, the remainder of which shall remain in full force and effect.


22.  McWhirter agrees that this Agreement fully supersedes all of the provisions
of that certain Amended and Restated Employment Agreement dated as of August 28,
2001 by and between Medialink and McWhirter and that such Amended and Restated
Employment Agreement shall hereby be terminated and of no further force and
effect.  McWhirter further agrees that this Agreement constitutes the complete
Agreement between the parties and that no other representations have been made
by Medialink. McWhirter agrees that this document resolves all outstanding
issues arising from his relationship with Medialink and that he will not receive
anything further from Medialink other than as expressly set forth herein.



--------------------------------------------------------------------------------


23.  This Agreement shall be construed under the laws of the State of New York
and shall in all respects be interpreted, enforced, and governed under the law
of said state applicable to contracts made and to be performed therein without
giving effect to the principles of conflict of laws thereof. Except in respect
of any legal suit, action, or proceeding against them arising out of or relating
to this Agreement shall be brought exclusively in the United States District
Court or New York Supreme Court, in the State of New York. The parties hereto
hereby accept the jurisdictions of such courts for the purpose of any such
action or proceeding and agree that venue for any action or proceeding brought
in the State of New York shall lie in the United States District Court, Southern
District of New York or Supreme Court of the State of New York, County of New
York, as the case may be. Each of the parties hereto hereby irrevocably consents
to the service of process in any action or proceeding in such courts by the
mailing thereof by United States registered or certified mail postage prepaid at
its address set forth herein.


24.  This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 

     MEDIALINK WORLDWIDE INCORPORATED           
 By:
 

--------------------------------------------------------------------------------

J. GRAEME McWHIRTER    

--------------------------------------------------------------------------------

Name: Kenneth Torosian
 
 
Date: January __, 2006 
   
Title: Chief Financial Officer

Date: January __, 2006

 

--------------------------------------------------------------------------------


 
 

STATE OF  ______________________  )      ) ss.:   COUNTY OF
_____________________  )  

 
On the ________ day of ________________________, before me, the undersigned,
personally appeared KENNETH TOROSIAN, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he is the Chief Financial
Officer of Medialink Worldwide Incorporated (“Medialink”), and that by his
signature on the instrument, the individual executed the instrument on behalf of
Medialink.





   ______________________________  Notary Public

 
 
 
 

STATE OF  ______________________  )      ) ss.:   COUNTY OF
_____________________  )  

 
On the ________ day of ____________, _______, before me, the undersigned, J.
GRAEME McWHIRTER, personally appeared, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual executed
the instrument.





   ______________________________  Notary Public


 

--------------------------------------------------------------------------------

